Per Curiam.

The plaintiff must be allowed the interest on the amount of the verdict, until the time of taxing the costs in this action, and the same must be taxed, together with the costs. *
In all actions, founded on contracts carrying interest, and *30delayed under similar circumstances, the . like interest may,, in like manner, be taxed.*(a)

 Lord v. The Mayor &c. of New York, 3 Hill, 430, n. (a) and references. People v. Gaine, 1 Johns. R. 343. See also Bissel v. Hopkins, 4 Cowen, 53, but is otherwise when the plaintiff has been the cause of delay. Williams v. Smith, 2 Caines’ R. 253.